Title: From John Adams to Benjamin Stoddert, 5 August 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy August 5th 1799

Your two letters of the 29th & one of the 30th of July are before me. I know not who are meant by G & C in Capt. Perrys letter, but I think there ought to be some enquiry into the justice of his insinuations.—I fear that the offices & crew of the Gen. Green were too long on Shore at the Havanna, & there caught the infection, which has obliged him to leave his station, & bury so many The news however of the politeness & friendship of the Govenor & Admiral is not the less pleasing. I return you Capt Perrys letter.—Although I am very solicitous to strike some strokes in Europe for the reasons detailed in your letter proposeing the expedition, yet I feel the whole force of the importance of decideing all things in the West Indies if possible, & therefore shall consent to the alterations you propose if you continue to think it necessary.
There is one alteration in our policy which appears to me indispensable. Instead of sending the prisoners we take, back into Guadeloupe, there to embark again in the first privateers, we must send them all to the United States, or allow them to work & fight on board our ships. At least if any are returned their written parol ought to be taken, that they will not serve, untill exchanged. One suggestion more, I like your plan of employing all our great frigates on seperate stations. I have more ideas in my head on this subject than I am willing to commit to writing. One idea more. I think we must have Bermuda sloops—Virginia pilot boats or Marblehead schooners or whale boats in one word, some very light small fast sailing vessells, furnished with oars as well as sails, to attend our frigates, & pursue the French pirates in among their own rocks & shoals to their utter destruction. Talbots unwarrantable suspicion of your want of confidence in him, shall never be any disadvantage to you. Indeed I believe I ought not to have let you see that anxious expression of a brave man. I know his opinion of you to be very high as a man of talents & business
With great regard
